The decree as to the-Ingram claim is reversed as excessive, unless he files stipulation reducing the recovery to $1,200 as of the date of the decree, in which case the decree is so modified and as modified affirmed. In the claim of Elizabeth A. Crandall the court finds that there is no satisfactory evidence taking the case out of the- provisions of the Statute of Limitations and her recovery must be confined to services rendered for the last six years, and fixes the value of her services for that time at $5 per week from which should be deducted $131.75, payments made during that time. In other respects the decree is affirmed, without costs. All concurred. The court disapproves of the finding of fact that at any time prior to six years before the decedent’s death he had paid sums upon the plaintiff’s account which prevented the Statute of Limitations from barring a recovery thereon, and of the finding that prior to said six years any sum was due to the said plaintiff for services of himself and wife. It also disapproves of the findings that prior to the last six years any sum had been paid to Elizabeth A. Crandall which would prevent the Statute of Limitations from applying to any claim that she might have for services, and disapproves of any finding that any sum was due to her for services rendered prior to that time; and finds as a fact that no sum was due to her for services rendered at any time prior to six years before the decedent’s death.